                   Case 2:19-cv-01142-JCC Document 9 Filed 08/22/19 Page 1 of 3




 1                                             THE HONORABLE JOHN C. COUGHENOUR
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   RHETT E. TAYLOR AND LAURIE D.               No. 2:19-cv-01142-JCC
     TAYLOR,
10                                               DEFENDANT PNC BANK, NATIONAL
                            Plaintiff,           ASSOCIATION’S CORPORATE
11                                               DISCLOSURE STATEMENT
              v.
12
     PNC BANK, NATIONAL
13   ASSOCIATION,
14                          Defendant.
15

16

17

18

19

20

21

22

23

24

25

26

      CORPORATE DISCLOSURE STATEMENT                                     Perkins Coie LLP
      (No. 2:19-cv-01142-JCC) – 1                               505 Howard Street, Suite 1000
                                                                San Francisco, CA 94105-3204
                                                                     Phone: 415.344.7000
     145428885.1                                                      Fax: 415.344.7050
                   Case 2:19-cv-01142-JCC Document 9 Filed 08/22/19 Page 2 of 3




 1                          CORPORATE DISCLOSURE STATEMENT OF
 2                      DEFENDANT PNC BANK, NATIONAL ASSOCIATION
 3            Pursuant to Fed. R. Civ. Proc. 7.1 and Local Rule 7.1, Defendant PNC Bank, National
 4   Association, by its undersigned counsel, hereby provides the following corporate disclosure
 5   statement:
 6            The PNC Financial Services Group, Inc. is a financial holding company trading under the
 7   symbol "PNC" on the New York Stock Exchange. PNC Bank, National Association is a national
 8   banking association and is an indirect subsidiary of The PNC Financial Services Group, Inc. PNC
 9   Bank, National Association’s main office as stated in its articles of association is located in
10   Delaware and its principal place of business is in Pennsylvania.
11

12                                                    By: s/ Thomas N. Abbott
     DATED: August 22, 2019                           Thomas N. Abbott #53024
13                                                    Attorneys for Defendant
                                                      PNC BANK, NATIONAL ASSOCIATION
14                                                    Perkins Coie LLP
                                                      505 Howard Street, Suite 1000
15                                                    San Francisco, CA 94105-3204
                                                      Telephone: 415.344.7000
16                                                    Facsimile: 415.344.7050
                                                      Email: TAbbott@perkinscoie.com
17

18

19

20

21

22

23

24

25

26

      CORPORATE DISCLOSURE STATEMENT                                          Perkins Coie LLP
      (No. 2:19-cv-01142-JCC) – 2                                       505 Howard Street, Suite 1000
                                                                        San Francisco, CA 94105-3204
                                                                             Phone: 415.344.7000
     145428885.1                                                              Fax: 415.344.7050
                   Case 2:19-cv-01142-JCC Document 9 Filed 08/22/19 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE
 2
             I hereby certify that on August 22, 2019, I electronically filed the foregoing
 3   DEFENDANT PNC BANK, NATIONAL ASSOCIATION’S CORPORATE DISCLOSURE
     STATEMENT with the Clerk of the Court using the CM/ECF system which sent notification of
 4   such filing to the following:
 5            Christina L Henry, WSBA 31273
              Jacob D. DeGraaff, WSBA# 36713
 6            HENRY & DEGRAAFF, PS
              Counsel for Plaintiffs
 7            787 Maynard Ave S
              Seattle, WA 98104
 8            Tel.: 206-330-0595
              Fax: 206-400-7609
 9            chenry@hdm-legal.com
              jacobd@hdm-legal.com
10

11   And I hereby do certify that I have mailed by United States Postal Service the document to the
     following non CM/ECF participants:
12
              Non ECF ServiceList
13

14

15
                                                 s/ Matthew Walkup
16                                                Matthew Walkup
17

18

19

20

21

22

23

24

25

26

      CORPORATE DISCLOSURE STATEMENT                                         Perkins Coie LLP
      (No. 2:19-cv-01142-JCC) – 3                                      505 Howard Street, Suite 1000
                                                                       San Francisco, CA 94105-3204
                                                                            Phone: 415.344.7000
     145428885.1                                                             Fax: 415.344.7050
